DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 05/05/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Mannion is incompatible, Applicant has provided no evidence that the alleged modification of Mannion would be inoperable. Attorney arguments are not evidence and that any evidence of supposed inoperability of the prior art must be supported by, preferably non-opinion, evidence. MPEP § 716.01(c)(II).
Furthermore, it appears that Applicant is arguing about how Mannion operates (e.g., how a molecule is being detected and/or how DNA travels through a channel). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be 
In response to Applicant’s argument regarding claim 16, Applicant is reminded that arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Furthermore, In addition, an alternate rejection in view of Levner was cited for disclosing the claimed and antibody. Moreover, it is noted that it would have been prime facie obvious, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.

Election/Restrictions
Newly submitted claims 17-22 are directed to a group that is not so linked as to form a single general inventive concept.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 11-16, drawn to a sensor.
Group II, claims 17-22, drawn to a second sensor.

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a first electrode, a second electrode and a sensor gap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mannion et al. US 2011/0227558 as shown in Figs. 3 and 6 discussed in at least paragraphs 61, 132, 298, 316, 323-325, 340 and 356.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
                                                                                                                                                                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mannion et al. (hereinafter Mannion) US 2011/0227558.
Regarding claim 1, Mannion discloses a sensor comprising: a source electrode as shown in at least Figs. 3 and 6; a drain electrode spaced apart from the source electrode by a sensor gap as shown in at least Figs. 3 and 6; a gate electrode as shown in at least Fig. 6, wherein the source, drain and gate electrodes cooperate to form an electrode circuit; and a bridge molecule (antibody, paragraphs 45 and 197; double stranded DNA, paragraphs 328-330); and a probe (reverse 
As to the type of bridge molecule, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Additionally, as to the intended use limitation (…bridging across said sensor gap, coupling the source and drain electrodes), it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. 
Alternatively, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding claim 2, Mannion discloses wherein the nucleic acid comprises DNA or RNA, or variants thereof as discussed in at least paragraph 330.
Regarding claim 3, Mannion discloses wherein the probe comprises an enzyme (reverse transcriptase, as discussed in at least paragraphs 710 and 730).
Regarding claim 4, Mannion discloses wherein the enzyme comprises a reverse transcriptase as discussed in at least paragraphs 710 and 730.
claim 7, Mannion discloses wherein the bridge molecule comprises a double-stranded DNA as discussed in at least paragraphs 328-330. 
In the alternative, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Moreover, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding claim 8, Mannion discloses wherein the nucleic acid duplex comprises one of a DNA duplex as discussed in at least paragraphs 328-330.
In the alternative, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Moreover, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding claim 11, Mannion discloses a sensor comprising: a first electrode overlying a substrate surface source electrode as shown in at least Figs. 3 and 6; a second electrode overlying the substrate surface as shown in at least Figs. 3 and 6; a sensor gap (nanofluidic channel) as shown 
As to the type of bridge molecule, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
Alternatively, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding claim 12, Mannion discloses wherein the biopolymer bridge molecule comprises a nucleic acid duplex as discussed in at least paragraphs 328-330.
Regarding claim 13, Mannion discloses wherein the nucleic acid duplex comprises one of a DNA duplex as discussed in at least paragraphs 328-330.
claim 14, as to the type of bridge molecule, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Moreover, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding claim 15, as to the type of bridge molecule, Mannion discloses a first and a second electrode used to detect molecules, or biological or chemical species as implied in the abstract and paragraphs 61 and 72. The molecules or biological or chemical species that are used to bridge the first and second electrode depend on the intended use of the apparatus (sensor), which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Moreover, it is noted that it would have been prime facie obvious, to select a known material (e.g. bridge molecule) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mannion US 2011/0227558 as applied to claims 1-4, 7-8 and 11-15 above, in view of Huang et al. (hereinafter Huang) US 2015/0017655.
Regarding claims 4-6, Mannion does not explicitly disclose wherein the enzyme comprises a DNA polymerase.
Huang disclose wherein the enzyme comprises a DNA polymerase (Phi29) as discussed in at least paragraphs 24-25.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mannion US 2011/0227558 as applied to claims 1-4, 7-8 and 11-15 above, in view of Levner et al. (hereinafter Levner) US 2015/0005188.
Regarding claim 16, Mannion does not explicitly disclose wherein the biopolymer bridge comprises an antibody.
Levner discloses wherein tan antibody as discussed in at least paragraphs 118 and 182.
It would have been obvious to one having ordinary skill in the art to antibody as taught by Levner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Levner also discloses covalent linkages, two parts of a compound can be linked together by an affinity binding pair. The term "affinity binding pair" or "binding pair" refers to first and second molecules that specifically bind to each other. One member of the binding pair is conjugated with first part to be linked while the second member is conjugated with the second part to be linked. As used herein, the term "specific binding" refers to binding of the first member of the binding pair to the second member of the binding pair with greater affinity and specificity than to other molecules. Exemplary binding pairs include any haptenic or antigenic compound in combination with a corresponding antibody, or binding portion or fragment thereof, IgG-protein A, IgG-protein G, IgG-synthesized protein AG or the like. The binding pair can also include a first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LYDIA EDWARDS/Examiner, Art Unit 1799